Citation Nr: 1439593	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-28 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a left knee disability.

2. Entitlement to an increased rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 


FINDINGS OF FACT

1. For the increased rating period under appeal, the Veteran's left knee disability has not been manifested by symptomatology more nearly approximating malunion of the tibia and fibula with marked knee disability symptomatology.

2. For the increased rating period under appeal, the Veteran's right knee disability has not been manifested by symptomatology more nearly approximating limitation of flexion to 30 degrees or extension limited to 15 degrees.


CONCLUSIONS OF LAW

1. For the increased rating period under appeal, the criteria for an increased rating in excess of 20 percent for a left knee disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5262 (2013).

2. For the increased rating period under appeal, the criteria for an increased rating in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5260 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA treatment records. The Veteran did not report receiving treatment for his service-connected knee disabilities at any private facility. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2013). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2013).

Degenerative joint disease of the knee is rated under Diagnostic Code 5010. 
38 C.F.R. § 4.71a. Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2013).

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling. 
38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Limitation of flexion of a leg (knee) is rated zero percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated zero percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 
15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 
30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Malunion of the tibia and fibula with moderate knee disability will be assigned a 
20 percent disability rating, malunion of the tibia and fibula with marked knee disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint. VAOPGCPREC 09-04, 69; Fed. Reg. 59,990 (2004).

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability. Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2013). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2013). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of increased ratings. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Left Knee

For the entire increased rating period, the Veteran's left knee disability has been rated under Diagnostic Code 5003-5262. 38 C.F.R. § 4.71a. A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. The hyphenated diagnostic code in this case indicates that degenerative arthritis, under Diagnostic Code 5003, is the service-connected disability, whereas the residual condition (to which the Veteran's service-connected arthritis is rated by analogy) is malunion of the tibia and fibula, which instead is evaluated under Diagnostic Code 5262. Id. 

For the increased rating period under appeal, the evidence weighs against a grant of a rating in excess of 20 percent for the Veteran's service-connected left knee disability.

The record contains no indication that the Veteran sought treatment for any left knee disorder symptomatology during the increased rating period.

In an October 2010 VA medical examination report, the Veteran reported experiencing increased pain in both knees if climbing stairs, squatting or kneeling. The Veteran also indicated that he had fallen several times due to pain in his knees. In reporting his symptoms, the Veteran reported experiencing "giving way," instability, pain, and decreased speed of motion of the left knee, but denied experiencing deformity, stiffness, weakness, incoordination, or episodes of dislocation or subluxation. The Veteran stated that he experienced "locking episodes" one to three times per month, repeated episodes of effusion, and tenderness with inflammation of the knee. The Veteran stated that he experienced moderate "flare-ups" of left knee symptomatology on a weekly basis, each lasting "hours." The Veteran indicated that the "flare-ups" would occur with increased activity involving twisting of the knee, resulting in pain. The Veteran reported alleviating this pain symptomatology by resting and taking pain medication. The Veteran stated that he was able to stand for 15 to 30 minutes, and walk a quarter of a mile. 

Upon examination, the VA examiner noted that the Veteran walked with an antalgic gait, but noted no other evidence of abnormal weight-bearing. The VA examiner found evidence of bumps consistent with Osgood-Schlatter's disease and crepitation, but found no indication of a mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or inflammatory arthritis. Upon motion testing, the VA examiner noted flexion from zero to 90 degrees with pain on motion and normal extension. The VA examiner indicated that there was objective evidence of pain with active motion and repetitive motion, but found no indication the Veteran experienced additional functional limitations after three repetitions of motion testing. The VA examiner also indicated that there was no evidence of joint ankyloses. Upon review of an X-ray, the VA examiner found an abnormality at the tibial tubercle which might have been degenerative or related to the Veteran's in-service knee trauma. The VA examiner indicating finding degenerative changes, but no sign of acute disease. 

The VA examiner diagnosed left knee degenerative changes. She found that the disability would not cause any significant effects with the Veteran's occupation as a truck driver. She found that the disorder would have no effect on the Veteran's ability to feed and toilet; mild effects on his ability to bath and dress; moderate effects on his ability to perform chores, shop, travel, and drive; and prevent participation in sports.

In a May 2011 statement, the Veteran wrote that his knees ached when he arose from bed in the morning, forcing him to purchase a taller bed. The Veteran also reported having to walk along the wall upon awakening in order to "get my knees and leg in motion." The Veteran stated that his knees made an audible "popping" noise when climbing stairs. The Veteran indicated that he stopped taking showers in the morning because "it was hard to stand up long enough to take a shower." The Veteran further stated that his knees would hurt throughout the day and would be swollen by the time he went home from work. The Veteran also indicated that his knee disabilities had created difficulties with his sexual activities and had made it impossible for him to play basketball. 

In a June 2011 statement, the Veteran wrote that the "day to day living with the increasing pain" in his knees was "getting unbearable."

In a September 2012 VA medical examination report, the Veteran reported working full-time driving a truck, a position which required the lifting of heavy objects. The Veteran indicated that, while driving the truck, he tried to keep his knees moving to keep them from stiffening. The Veteran stated that, if he did not keep them moving, he would feel a "cracking sensation of the bone." When asked, the Veteran specifically denied experiencing "flare-ups" of left knee pain symptomatology.

Upon examination, the VA examiner noted flexion of the left knee from zero to 95 degrees, with onset of pain at 90 degrees, and full extension. The VA examiner found that the Veteran had some functional loss of the left leg, manifested as "less movement than normal" due to pain, but no additional functional limitations after repetitive use. The VA examiner also noted that the Veteran had bilateral developmental Osgood-Schlatter's disease, and tenderness or pain to palpation for joint line or soft tissues of the knee. The VA examiner indicated that both muscle strength and stability tests were  normal, and found no evidence of recurrent patellar subluxation/dislocation or fibial/tibial impairment. The VA examiner indicated that the Veteran did not use any supportive device, such as a brace on the knee, and did not show evidence of a meniscal disorder.

After review of the evidence, the VA examiner diagnosed degenerative changes of the left knee. When asked to comment as to how the Veteran's left knee disability would impact his work, the VA examiner wrote that the Veteran had to unload "very heavy boxes from trucks." The VA examiner stated that this work "undoubtedly has affected his knees."

The Board finds that, for the increased rating period under appeal, the evidence weighs against a grant of a rating in excess of 20 percent for the Veteran's service-connected left knee disability. For the entire initial rating period under appeal, the Veteran reported experiencing some pain with his daily activities, especially in the morning and after a full day of work, and difficulty standing or walking for long periods. The Veteran indicated that he was able to work at a physical occupation as a truck driver without the need for rest breaks or any preventative measures except to move his leg while driving to prevent crepitus. The Veteran denied having to use any assistive devices to walk due to his knee disability. Physical testing indicated that the leg was essentially normal, except for a limitation of flexion to, at most, 90 degrees, far in excess of the limitation required for a compensable rating due to limitation of flexion under VA regulations. For the entire increased rating period, the Veteran's left knee symptomatology did not more nearly approximate the marked knee disability symptomatology required for a next higher 30 percent rating under Diagnostic Code 5003-5262. 38 C.F.R. § 4.71a.

In reviewing other potentially applicable Diagnostic Codes, during the entire increased rating period under appeal, the Veteran's left knee disability did not result in flexion limited to 15 degrees or less or extension limited to 20 degrees or less. In the October 2010 VA medical examination report, the VA examiner noted normal extension and a limitation of flexion of the left knee to 90 degrees of flexion due to pain. As the October 2010 VA examiner did not report the point at which the Veteran experienced pain during flexion, the findings suggest that the Veteran experienced pain throughout his range of motion. There is no objective evidence that this painful motion resulted in additional limited range of motion or other functional impairment not already contemplated by the assigned 20 percent rating. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss." (Internal citations omitted). Thus, absent objective evidence that the Veteran's symptoms of pain result in limitation of motion to 15 degrees of flexion or 20 degrees of extension, a higher disability rating for limitation of motion cannot be assigned under Diagnostic Code 5260 or 5261. 38 C.F.R. § 4.71a.

Furthermore, while the Veteran told the October 2010 VA examiner that he experienced instability and "giving out" of the left knee, there is no objective evidence of such instability. In both the October 2010 and September 2012 VA medical examination report, the VA examiners, upon testing the knee, found that it was stable. Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). In this case, however, the competent medical evidence offering detailed, specific determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the possible stability of the Veteran's knee. Therefore, a separate disability rating for instability of the right knee is not warranted under Diagnostic Code 5257. See id. 

The record contains no evidence indicating ankylosis, dislocated semilunar, or genu recurvatum, so a disability rating under those Diagnostic Codes is not appropriate. See 38 C.F.R. § 4.71a, Diagnostic Codes 5265, 5258, 5263.

The Board has considered the Veteran's reports of functional impairment caused by his left knee disability. However, the record contains no lay or medical evidence indicating that the Veteran experienced left knee disability symptomatology more nearly approximating symptomatology that required for higher rating under any criteria, even due to flare-ups, fatigability, incoordination, or pain on movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

For the increased rating period under appeal, the disability picture for the Veteran's left knee disability has not more nearly approximated the criteria for a next higher rating under any potentially applicable Diagnostic Code and the benefit of the doubt rule is not applicable to the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Right Knee

For the entire increased rating period, the Veteran's right knee disability has been rated under Diagnostic Code 5003-5260. 38 C.F.R. § 4.71a. The hyphenated diagnostic code in this case indicates that degenerative arthritis, under Diagnostic Code 5003, is the service-connected disability, whereas the residual condition (to which the Veteran's service-connected arthritis is rated by analogy) is limitation of flexion of the right knee, which instead is evaluated under Diagnostic Code 5260. Id. 

For the increased rating period under appeal, the evidence weighs against a grant of a rating in excess of 10 percent for the Veteran's service-connected right knee disability.

The record contains no indication that the Veteran sought treatment for any right knee disorder symptomatology during the increased rating period.

In an October 2010 VA medical examination report, the Veteran reported experiencing increased pain in the right knee if climbing stairs, squatting or kneeling. The Veteran also indicated that he had fallen several times due to pain in his knees. In reporting his symptoms, the Veteran reported experiencing "giving way," instability, pain, and decreased speed of motion of the right knee, but denied experiencing deformity, stiffness, weakness, incoordination, or episodes of dislocation or subluxation. The Veteran stated that he experienced "locking episodes" one to three times per month, repeated episodes of effusion, and tenderness with inflammation of the knee. The Veteran stated that he experienced moderate "flare-ups" of right knee symptomatology on a weekly basis, each lasting "hours." The Veteran indicated that the "flare-ups" would occur with increased activity involving twisting of the knee, resulting in pain. The Veteran reported alleviating this pain symptomatology by resting and taking pain medication. The Veteran stated that he was able to stand for 15 to 30 minutes, and walk a quarter of a mile. 

Upon examination, the VA examiner noted that the Veteran walked with an antalgic gait, but noted no other evidence of abnormal weight-bearing. The VA examiner found evidence of bumps consistent with Osgood-Schlatter's disease, grinding, and crepitation, but found no indication of a mass behind the knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or inflammatory arthritis. Upon motion testing, the VA examiner noted flexion from zero to 110 degrees with pain on motion and normal extension. The VA examiner indicated that there was objective evidence of pain with active motion upon repetitive motion, but found no indication that the Veteran experienced additional limitations after three repetitions. The VA examiner also indicated that there was no evidence of joint ankyloses. Upon review of an X-ray, the VA examiner indicating finding degenerative changes, but no sign of acute disease. 

The VA examiner diagnosed right knee degenerative changes. She found that the disability would not cause any significant effects with the Veteran's occupation as a truck driver. She found that the disorder would have no effect on the Veteran's ability to feed and toilet; mild effects on his ability to bath and dress; moderate effects on his ability to perform chores, shop, travel, and drive; and prevent participation in sports.

In a May 2011 statement, the Veteran wrote that his knees ached when he arose from bed in the morning, forcing him to purchase a taller bed. The Veteran also reported having to walk along the wall upon arising in order to "get my knees and leg in motion." The Veteran stated that his knees made an audible "popping" noise when climbing stairs. The Veteran indicated that he stopped taking showers in the morning because "it was hard to stand up long enough to take a shower." The Veteran further stated that his knees would hurt throughout the day and would be swollen by the time he went home from work. The Veteran also indicated that his knee disabilities had created difficulties with his sexual activities and had made it impossible for him to play basketball. 

In a June 2011 statement, the Veteran wrote that the "day to day living with the increasing pain" in his knees was "getting unbearable."

In a September 2012 VA medical examination report, the Veteran reported working full-time driving a truck, a position that required the lifting of heavy objects. The Veteran indicated that, while driving the truck, he tried to keep his knees moving to keep them from stiffening. The Veteran stated that, if he did not keep them moving, he would feel a "cracking sensation of the bone." When asked, the Veteran specifically denied experiencing "flare-ups" of right knee pain symptomatology.

Upon examination, the VA examiner noted flexion of the right knee from zero to 115 degrees, with onset of pain at 90 degrees, and full extension. The VA examiner found that the Veteran experienced some functional loss of the right leg, manifested as "less movement than normal" due to pain, but reported finding no additional limitation after repetitive use. The VA examiner also noted that the Veteran had bilateral developmental Osgood-Schlatter's disease. The VA examiner also noted that the Veteran had tenderness or pain to palpation for joint line or soft tissues of both knees. The VA examiner indicated that both muscle strength and stability tests were both normal, and found no evidence of evidence of recurrent patellar subluxation/dislocation. The VA examiner further noted finding no evidence of any fibial/tibial impairment. The VA examiner indicated that the Veteran did not use any supportive device, such as a brace on the knee, and did not show evidence of a meniscal disorder.

After review of the evidence, the VA examiner diagnosed degenerative changes of the knee. When asked to comment as to how the Veteran's right knee disability would impact his work, the VA examiner wrote that the Veteran had to unload "very heavy boxes from trucks." The VA examiner stated that this work "undoubtedly has affected his knees."

The Board finds that, for the increased rating period under appeal, the evidence weighs against a grant of a rating in excess of 10 percent for the Veteran's service-connected right knee disability. During the entire increased rating period, the Veteran's right knee disability did not result in flexion limited to 30 degrees or less or extension limited to 15 degrees or less. In the October 2010 VA medical examination report, the VA examiner noted normal extension and limitation of flexion to 110 degrees with pain. As the October 2010 VA examiner did not report the point at which the Veteran experienced pain during flexion, the findings suggest that the Veteran experienced pain throughout his range of motion. However, there is no objective evidence that this painful motion resulted in additional limited range of motion or other functional impairment not already contemplated by the assigned 10 percent rating. In Mitchell, supra, the Court held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss." (Internal citations omitted). Thus, absent objective evidence that the Veteran's symptoms of pain, stiffness, and weakness result in limitation of motion to 30 degrees of flexion or 15 degrees of extension, a higher disability rating for limitation of motion cannot be assigned under Diagnostic Code 5260 or 5261. 38 C.F.R. § 4.71a.

Furthermore, while the Veteran told the October 2010 VA examiner that he experienced instability and "giving out" of the right knee, there is no objective evidence of instability. In both the October 2010 and September 2012 VA medical examination report, the VA examiners, upon testing the knee, found that it was stable. Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau, 492 F.3d at 1372; Buchanan, at 1336. In this case, however, the competent medical evidence offering detailed, specific determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the possible stability of the Veteran's knee. Therefore, a separate disability rating for instability of the right knee is not warranted under Diagnostic Code 5257. See id. 

The record contains no evidence indicating ankylosis, dislocated semilunar, malunion of the fibula and tibia, or genu recurvatum, so a disability rating under those diagnostic codes is not appropriate. See 38 C.F.R. § 4.71a, Diagnostic Codes 5265, 5258, 5262, 5263.

The Board has considered the Veteran's reports of functional impairment caused by his knee. The record contains no lay or medical evidence indicating that the Veteran experienced right knee disability symptomatology more nearly approximating symptomatology more nearly approximating that required for higher rating under any criteria, even due to flare-ups, fatigability, incoordination, or pain on movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, at 202.

For the increased rating period under appeal, the disability picture for the Veteran's right knee disability has not more nearly approximated the criteria for a next higher rating under any potentially applicable Diagnostic Code and the benefit of the doubt rule is not applicable to the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's knee disabilities. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected left knee disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5003-5262, specifically provide for disability ratings by analogy based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's left knee disability has been manifested by symptoms analogous to malunion of the tibia and fibula with moderate knee disability symptomatology, specifically pain. 38 C.F.R. § 4.71a. 

Regarding the Veteran's service-connected right knee disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5003-5260, specifically provide for disability ratings by analogy based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's left knee disability has been manifested by symptoms analogous to otherwise noncompensable limitation of motion of the knee due to arthritic pain. 
38 C.F.R. § 4.71a. 

As the schedular evaluations contemplate the symptomatology of the Veteran's  disabilities, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's knee disabilities, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The only symptoms reported by the Veteran, specifically limitation of function of the knees due to pain, were fully contemplated by the assigned ratings. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations contemplate the symptomatology of the Veteran's knee disabilities, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's knee disabilities, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 20 percent for a left knee disability is denied. 

An increased rating in excess of 10 percent for a right knee disability is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


